Name: Commission Regulation (EEC) No 844/90 of 30 March 1990 reintroducing the levying of the customs duties on women's or girls'suits and ensembles, products of category No 74 (order No 40.0740) and garments products of category No 78 order (No 40.0780 originating in India), to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3897/89 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  leather and textile industries;  tariff policy
 Date Published: nan

 3 . 4. 90 Official Journal of the European Communities No L 88/27 COMMISSION REGULATION (EEC) No 844/90 of 30 March 1990 reintroducing the levying of the customs duties on women's or girls' suits and ensembles, products of category No 74 (order No 40.0740) and garments products of category No 78 order (No 40.0780 originating in India), to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3897/89 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3897/89 of 18 December 1989 applying generalized tariff prefe ­ rences for 1990 in respect of textile products originating in developing countries ('), and in particular Article 12 thereof, garments, products of category No 78 (order No 40.0780), originating in India, the relevant ceiling amounts, respec ­ tively to 64 000 and 151 tonnes ; whereas that ceiling was reached on 19 March 1990 by charges of imports into the Community of the products in question originating in India a country covered by preferential tariff arrange ­ ments, reached and were charged against that ceiling ; whereas it is appropriate to reintroduce the levying of customs duties for the products in question with regard to India, HAS ADOPTED THIS REGULATION : Whereas pursuant to Article 10 of Regulation (EEC) No 3897/89, preferential tariff treatment shall be accorded for each category of products subjected in Annexes I and II to individual ceilings within the limits of the quantities specified in column 8 of its Annex I and column 7 of its Annex II, in respect of certain or each of the same Annexes ; whereas Article 11 of that Regulation provides that the levying of customs duties may be reintroduced at any time in respect of imports of the products in question as soon as the relevant individual ceilings are reached at Community level ; Whereas, in respect of women's or girls' suits and ensem ­ bles, products of category No 74 (order No 40.0740) and Article 1 As from 6 April 1990 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3897/89, shall be reintroduced on imports into the Community of the following products, originating in India : Order No Category (Unit) CN code Description 40.0740 74 (1 000 pieces) 6104 11 00 6104 12 00 6104 13 10 ex 6104 19 00 6104 21 00 6104 22 00 6104 23 00 ex 6104 29 00 Women's or girls' knitted or crocheted suits and ensembles, of wool, of cotton or man-made fibres, excluding ski suits 40.0780 78 (tons) 6203 41 30 6203 42 59 6203 43 39 6203 49 39 6204 61 80 6204 61 90 6204 62 59 6204 62 90 6204 63 39 6204 63 90 6204 69 39 6204 69 50 Garments, other than knitted or crocheted exclu ­ ding garments of categories 6, 7, 8 , 14, 15, 16, 17, 18, 21 , 26, 27, 29, 68, 72, 76 and 77 (') OJ No L 383, 30 . 12. 1989, p. 45. No L 88/28 Official Journal of the European Communities 3 . 4 . 90 Order No Category(Unit) CN code Description 40.0780 (cont'd) 6210 40 00 6210 50 00 6211 31 00 6211 32 90 621 1 33 90 62114100 6211 42 90 621 1 43 90 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 March 1990. For the Commission Christiane SCRIVENER Member of the Commission